               Case 1:18-cv-02902-SDA Document 44Department
                                            U.S.   Filed 11/18/19   Page 1 of 2
                                                             of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                     November 18, 2019


   By ECF
   The Honorable Stewart D. Aaron
   United States Magistrate Judge
   Daniel P. Moynihan United States Courthouse
   500 Pearl Street
   New York, New York 10007

   Re:        The New York Times Company et al. v. United States Bureau of Alcohol, Tobacco,
              Firearms, and Explosives, 18 Civ. 2902 (SDA)

   Dear Judge Aaron:

           We write on behalf of both parties in the above-referenced action to submit a joint
   status report. As previously noted, Plaintiffs in this case sought records of communications
   regarding bump stocks and/or replacement shoulder stocks for AR-15 style rifles from the
   Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATFE”), pursuant to the Freedom
   of Information Act (“FOIA”).

          Plaintiffs are satisfied with the records produced by ATFE. Plaintiffs have now
   submitted a fee request, which is under agency consideration. The parties intend to continue
   to meet and confer about attorney fees and propose that they submit a joint status report by
   December 18, 2019, by which time they hope to be able to have fully resolved this matter.
Case 1:18-cv-02902-SDA Document 44 Filed 11/18/19 Page 2 of 2
                                                                              Page 2


 We thank the Court for its consideration of this matter.

                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York

                                   By:        /s/ Emily E. Bretz
                                           EMILY E. BRETZ
                                           Assistant United States Attorney
                                           86 Chambers Street, Third Floor
                                           New York, New York 10007
                                           Telephone: (212) 637-2777
                                           Facsimile: (212) 637-2702
                                           Email: emily.bretz@usdoj.gov

                                   By:       /s/ Charles Crain
                                           Charles Crain
                                           MEDIA FREEDOM AND INFORMATION
                                               ACCESS CLINIC
                                           ABRAMS INSTITUTE
                                           Yale Law School
                                           P.O. Box 208215
                                           New Haven, CT 06520-8215
                                           Telephone: (203) 436-5824
                                           Facsimile: (203) 432-3034
                                           Email: charles.crain@yale.edu
